Citation Nr: 0209116	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  He served in Vietnam from January to 
September 1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for peripheral neuropathy.  In May 2001, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran had service in Vietnam from January 9, 1962, 
to May 7, 1975, and he is presumed to have been exposed to 
agent orange while in Vietnam.

2.  Peripheral neuropathy was not present in service or for 
many years later, and it is not related to a disease or 
injury in service, including exposure to agent orange.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service; nor may peripheral neuropathy be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for peripheral 
neuropathy, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any peripheral neuropathy 
and to obtain an opinion as to whether or not any peripheral 
neuropathy found is related to exposure to agent orange in 
service.  He and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1968 to 
September 1971.  He served in Vietnam from January to 
September 1971.

Service medical records do not note the presence of 
peripheral neuropathy.  The report of the veteran's medical 
examination in September 1971 for separation from service is 
negative for peripheral neuropathy.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from the 
mid-1980's to 2002.  The more salient medical reports related 
to the veteran's claim for service connection for peripheral 
neuropathy are discussed below.

A VA summary shows that the veteran was hospitalized from 
October to November 1986 for psychiatric treatment.  The Axis 
I diagnoses were rehabilitation, major depression, alcohol 
dependence, post-traumatic stress disorder, and polydrug 
abuse.  The Axis III diagnoses were status post medial 
meniscectomy and left knee with chronic pain and weakness.  
Peripheral neuropathy was not indicated during this 
hospitalization.

A private medical report dated in February 1999 notes that 
the veteran complained of burning and numbness in the soles 
of both feet.  The signatory, a physician, suspected 
peripheral neuropathy and recommended nerve conduction 
studies.

A private medical report reveals that the veteran underwent 
EMG/NCV (electromyograph/nerve conduction velocity) studies 
in March 1999.  The impressions were normal temperature 
corrected velocities, no electrophysiologic evidence of 
tarsal tunnel syndrome, reduction of the amplitude of the 
right abductor hallucis compound muscle action potential that 
likely represents old or prior L5 or S1 injury or 
sciatic/posterior tibial nerve injury, and very mild diffuse 
increase  in insertional activity suggestive of mild but 
nonspecific irritative change.  A written notation on this 
report indicates no sign of significant neuropathy.

The veteran underwent a VA medical examination in November 
1999.  The examiner noted that the veteran had symptoms 
suggestive of peripheral neuropathy.  The veteran was 
scheduled for EMG/NCV studies.  A report of those studies 
conducted in December 1999 shows the presence of mild 
generalized peripheral neuropathy.

The report of the veteran's November 1999 VA medical 
examination was returned to the examiner for an opinion as to 
whether it was at least as likely as not that the peripheral 
neuropathy was due to exposure to agent orange in service.  
The report was returned in 2001 with that physician's opinion 
to the effect that it was unlikely that the veteran's 
peripheral neuropathy was due to agent orange because his 
symptoms did not begin until years after service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.307(a)(6) (2001) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e) (2001).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available.  
38 U.S.C.A. § 1116(b)(1),(2).  A veteran who, during active 
service, served in Vietnam, beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have exposed 
during such service to agent orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to agent orange.  38 U.S.C.A. § 1116(f).

In this case, the record shows that the veteran had service 
in Vietnam between January 9, 1962 to May 7, 1975.  Hence, he 
is presumed to have been exposed to agent orange.

The service medical records do not show the presence of 
peripheral neuropathy and the post-service medical records do 
not demonstrate that condition until 1999.  The medical 
evidence does not link the veteran's peripheral neuropathy to 
a disease or injury in service, and the examiner who 
conducted the November 1999 VA medical examination opined 
that it was unlikely that the veteran's peripheral neuropathy 
was related to agent orange. 

Statements from the veteran are to the effect that his 
peripheral neuropathy is due to exposure to agent orange in 
service and the record indicates that he has some medical 
training and experience.  His statements, however, are not 
supported by the overall medical evidence of record.  Nor do 
the above-noted medical and scientific studies made available 
to the VA Secretary indicate that peripheral neuropathy found 
many years after service should be granted service connection 
on a presumptive basis.

After consideration of all the evidence, the Board finds that 
it does not show the presence of peripheral neuropathy in 
service or for many years later, and that it does not link 
the veteran's peripheral neuropathy to an incident of 
service, including exposure to agent orange.  The 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, and the claim 
is denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).



ORDER

Service connection for peripheral neuropathy is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

